Citation Nr: 0210011	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  01-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for hepatitis.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, including an adjustment 
disorder, will be the subject of a later decision.)


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from March 1972 to March 1974.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which 
denied service connection for an adjustment disorder and 
granted service connection for hepatitis B, effective June 2, 
1999, assigning it an initial zero percent rating.  In 
December 2001, the veteran testified at a Board hearing at 
the RO.

The Board is undertaking additional development on the issue 
of entitlement to service connection for an acquired 
psychiatric disorder, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue. 


FINDING OF FACT

Since the effective date of the award of service connection, 
the veteran's hepatitis has been manifested by subjective 
reports of occasional jaundice with no objective evidence of 
demonstrable liver damage, gastrointestinal disturbance, 
fatigue, malaise, anorexia, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hepatitis 
have not been met.  38 U.S.C.A. § §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(effective prior to July 2, 2001); and 38 C.F.R. § 4.114, 
Code 7345 (effective July 2, 2001).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that there has been a change 
in law during the pendency of this appeal with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2001).  VCAA also requires VA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, numerous letters from the RO, and Statements of 
the Case.  The Board concludes the discussions in these 
documents adequately complied with VA's notification 
requirements.  Moreover, as set forth below, the RO has 
completely developed the record to the extent possible; thus, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records.  The RO also attempted to 
obtain all post-service treatment records identified by the 
veteran, including VA clinical records from the 1980s.  
Unfortunately, the RO was advised by the VAMC that no such 
records were available.  However, the Board wishes to assure 
the veteran that service connection for hepatitis has already 
been established.  The issue in this case is entitlement to 
an increase in the initial disability rating assigned his 
service-connected hepatitis.  Thus, while the Board 
appreciates the fact that the veteran was hospitalized in the 
1980s for treatment of hepatitis, the present level of his 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  The absence of those VA clinical 
records is of minor relevance to this claim for an initial 
compensable rating from June 1999.  

With respect to other evidentiary development, the record 
shows that the veteran was afforded a VA medical examination 
and the examiner rendered a considered medical opinion 
regarding the pertinent issue in this matter.  Moreover, the 
examination report obtained is thorough and contains 
sufficient information to rate the veteran's hepatitis in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Based on the facts of this 
case, therefore, the Board concludes that there is no 
reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).  

I.  Factual Background

The veteran's service medical records show that in June 1973, 
he was hospitalized aboard ship with complaints of nausea, 
anorexia, fatigue, and jaundice.  The initial diagnosis was 
hepatitis, virus A.  The following month, he was transferred 
to the hospital at Camp Lejeune, where he made a complete 
recovery.  The final diagnosis was acute viral hepatitis.  

In June 1999, the veteran submitted a claim of service 
connection for hepatitis, stating that he had contracted 
hepatitis in service and had been treated in the early 1980s 
for hepatitis at the Phoenix VA Medical Center (MC).

Thereafter, the RO attempted to obtain treatment records from 
the Phoenix VAMC, but were advised that no records pertaining 
to the veteran were on file.  

On VA medical examination in March 2001, the veteran reported 
that he had contracted infectious hepatitis in service and 
had been treated aboard ship before being transferred to Camp 
Lejeune.  He indicated that as far as he knew, he recovered 
from his in-service episode of hepatitis.  Post-service, he 
indicated that in 1984 or 1985, he developed symptoms of 
jaundice and was treated at the Phoenix VAMC for 
approximately one month.  Since then, he indicated that he 
had never been jaundiced, nor had he been told that he had 
any liver problems.  He denied loss of energy, changes in 
weight, loss of strength, nausea, vomiting, upper 
gastrointestinal symptoms, or other symptoms which would 
suggest hepatitis.  However, he indicated that he was 
concerned about abnormal stools which had been present since 
1973.  On examination, the veteran was well nourished and 
developed, and he did not appear chronically ill.  There was 
no jaundice or scleral icterus.  Skin examination revealed no 
spider angiomata and there was no peripheral edema.  
Abdominal examination was negative and there was no liver 
enlargement.  The impression was history of jaundice in the 
military and then again in 1984.  The examiner indicated that 
there was no indication that the veteran currently had 
chronic liver disease of any type.  It was also noted that 
laboratory testing was normal without evidence of current 
liver disease.  The veteran had a hepatitis B surface 
antibody, which the examiner indicated was likely due to a 
vaccine.  

On VA psychiatric examination in March 2001, the veteran 
reported various symptoms, including feelings of depression, 
poor sleep, and worry.  After examining the veteran, the Axis 
I diagnosis was adjustment disorder with depressive and 
anxious features, chronic.  Under Axis IV, for psychosocial 
stressors, the examiner listed "health condition."

At a December 2001 Board hearing, the veteran testified that 
from time to time in his life he became a little jaundiced, 
most recently about 18 months earlier.  He stated that he had 
been advised by a physician that his jaundice was nothing to 
worry about as laboratory testing was normal.  He stated that 
he currently felt healthy and that his weight had been 
stable.  However, he indicated that he was worried about his 
future medical needs, as he had no health insurance.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nonetheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the determination of whether an increased 
evaluation is warranted is to be based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history.

The Court held in Francisco, supra, that compensation for 
service-connected injury is limited to those claims which 
show present disability and held:  "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet.App. 119 
(1999). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevail.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

III.  Analysis

The Board notes that, during the pendency of this appeal, the 
criteria for rating hepatitis were revised, effective July 2, 
2001.  Where the law and regulations change while a case is 
pending, the version more favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the effective 
date of any rating assigned under the revised schedular 
criteria may not be earlier than the effective date of that 
change; the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 
Fed. Reg. 33,421 (2000).

Since the veteran's claim of service connection for hepatitis 
was received at the RO in November 1999, the Board is 
obligated under Karnas to evaluate the claim under both the 
old and new criteria.  In that regard, the Board notes that 
the RO has not had an opportunity to review the veteran's 
claim under the amended criteria, and the veteran has not 
been advised of the changes.  However, the Board may consider 
regulations not considered by the agency of original 
jurisdiction if the claimant will not be prejudiced by the 
Board's action in applying those regulations in the first 
instance.  See VA O.G.C. Prec. Op. No. 11-97, 62 Fed. Reg. 
37,953 (1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Based on the facts presented in this case, neither 
version of the regulations is more favorable to the veteran; 
the revised criteria do not affect the outcome here.  Thus, 
the Board believes that a remand to afford the RO an 
opportunity to review the veteran's claim is not necessary as 
it would result in an unnecessary delay, with no benefit to 
the veteran.

The veteran's service-connected hepatitis is currently rated 
under 38 C.F.R. § 4.114, Code 7345, pertaining to infectious 
hepatitis.  The criteria under Code 7345, in effect before 
July 2, 2001, provide for a 100 percent rating for infectious 
hepatitis, with marked liver damage manifest by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  A 60 percent rating is warranted when the evidence 
shows infectious hepatitis, with moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  A 30 percent rating is 
warranted for infectious hepatitis, with minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 10 
percent rating is warranted when the evidence shows 
infectious hepatitis, with demonstrable liver damage with 
mild gastrointestinal disturbance.  A zero percent rating is 
warranted for infectious hepatitis that has healed and is 
asymptomatic.  

Under the version of Code 7345 in effect since July 2, 2001, 
a 100 percent rating is warranted for chronic liver disease 
without cirrhosis (including hepatitis B and chronic active 
hepatitis), productive of near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant  pain).  A 60 percent 
rating is warranted when there is daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  A 40 
percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period.  A 20 
percent rating is warranted when there is daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 10 percent rating is warranted when there is 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A zero percent (noncompensable) rating is warranted 
for asymptomatic chronic liver disease.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a compensable 
rating have not been met, under either the old or new 
criteria.  As noted, to establish entitlement to a 
compensable rating for hepatitis, the evidence must show that 
the veteran's service-connected disability is manifested by 
demonstrable liver damage with mild gastrointestinal 
disturbance; or, intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  

In this case, although the veteran reports occasional 
jaundice, it has not been present for the past 18 months.  
Moreover, the medical evidence of record clearly indicates 
that he has no liver damage or any other objective 
symptomatology attributable to hepatitis.  Thus, there is no 
basis for assigning a compensable rating under either the old 
or the new criteria.  The Board has considered the veteran's 
assertion that he is bothered that he does not drink alcohol 
and cannot donate blood.  However, those factors are not 
schedular criterion for rating hepatitis.  Moreover, such 
factors do not interfere with earning capacity so as to 
suggest the possibility for extraschedular evaluation, nor is 
there any other objective indication that an extraschedular 
is warranted.  See 38 C.F.R. § 3.321(b)(1) (2001).  

The Board has also considered the notations in the record, 
both subject and objective, regarding the veteran's 
depression and anxiety.  In that regard, the rating criteria 
include malaise and mental depression.  However, the 
probative evidence of record attributes the veteran's 
symptoms in this regard to an adjustment disorder.  There is 
no indication that such symptoms are part and parcel of the 
service-connected hepatitis.  Thus, such symptoms may not be 
considered in rating the service-connected hepatitis.  See 38 
C.F.R. § 4.14 (2001) (providing that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided).  As set forth above, however, the veteran has 
a pending appeal regarding the claim of service connection 
for a psychiatric disability, including an anxiety disorder, 
secondary to his service-connected hepatitis.  See 38 C.F.R. 
§ 3.310 (2001).  Again, this claim will be addressed at a 
later date, pending additional development.  

In sum, absent any objective evidence that the veteran's 
service connected hepatitis is productive of liver damage or 
is otherwise disabling, a compensable rating for such 
disability is not warranted.  As the preponderance of the 
evidence is against the claim for an initial compensable 
rating for hepatitis, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to an initial compensable rating for hepatitis is 
denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

